BREWING CO. AND DISTILLING CO.
Opinion,
Mr. Justice Williams :
The act of 1891 provides, inter alia, that all brewers, distillers, rectifiers, and compounders shall pay for each separate brewery, distillery, rectifying or compounding establishment an annual license. In cities of the second class, this is fixed at one thousand dollars per annum. The license is granted by the Court of Quarter Sessions of the proper county, and until it is granted the business cannot be entered upon. The former systems under which licenses were granted by the county treasurer or commissioners, or a board of licensers, have been superseded ; and the system known as that of “ high license,” provided by the acts of 1887 and 1891, is the only one now in force in this state. Under this system, all branches of the manufacture of, and all sorts of traffic in intoxicating liquors are brought under the control of police legislation. The whole business is forbidden to the public under severe penalties. It can be conducted only under the authority of a license granted by the Quarter Sessions, and revocable at any time by the same court for any violation of the requirements of the liquor laws.
The appellees are manufacturers. They have received and paid for a license for the year. Their places of business, respectively, are in Pittsburgh, which is a city of the second class. An effort is now made to assess them with a license fee under the old system, which provided for the assessment of brewers, distillers, and dealers, according to the amounts of their annual sales, by the mercantile appraiser, and for the payment of the license so paid directly to the county treasurer, whose receipt gave the necessary authority to enter upon the business. But, as we have seen, all this machinery has been replaced by recent legislation. The mercantile appraiser no longer fixes the amount of the license. This is done by the act of 1891. The treasurer’s receipt confers no right to enter upon any branch of the liquor business. This right can be *649conferred by the Court of Quarter Sessions only. The classification of the appellees by the mercantile appraiser is no longer required. It is a nullity; the assessment of a license fee upon them under that classification is unauthorized. The court below reached a correct conclusion, and
The judgment is affirmed.
EINSTEIN & CO., POLLARD, AND LANAHAN.
Opinion,
Me. Justice Williams :
Capital employed in trade has never been taxed in this state like that invested in houses, lands, or interest-bearing securities. The legislature, up to and including the year 1830, attempted no more than the imposition of a moderate mercantile tax or license upon dealers in foreign merchandise and foreign wines and liquors. In 1841, for the first time, this tax was extended to all merchants, whether dealing in foreign or domestic merchandise, or foreign or domestic liquors. This mercantile tax was assessed by the mercantile appraiser and paid to the county treasurer. It was graduated with reference to the volume of business done. The treasurer’s receipt authorized the dealer to conduct business for one year, and was called a license. If the dealer’s trade was in liquors, he was forbidden to sell in less quantities than one quart. The sale by the quart and larger measure was called a wholesale trade, to distinguish it from sales by the drink, which were confined exclusively to keepers of hotels, restaurants, and eating-houses. Licenses to the latter class of dealers were granted only by the courts of Quarter Sessions. To the former they were issued as a matter of course, upon the payment of the mercantile tax. As population increased, and the evils arising from the intemperate use of liquors engaged the attention of the public, restrictive legislation was employed.
The whole business came gradually to be regarded as a proper subject for the exercise of the police power. The trade in liquors as an article of merchandise was forbidden to the public. Its control was confided to the courts. This system of legislation slowly developed into what is known as the high license law, under which all branches of the traffic are forbidden except as authorized by the Quarter Sessions, on application made and heard in conformity with the requirements of that law. The *650act of 1887 relating to retailers, and that of 1891 relating to wholesalers, supersede the old systems altogether, and fix the prices to be paid for a license independently of all former legislation. The first section of the act of 1891 provides “ that all wholesale dealers, .... storekeepers, and agents having stores or offices within this commonwealth .... shall pay for each separate store .... or agency an annual license.” This, in cities of the first and second class, is one thousand dollars per annum. The business is thus distinguished from all others by being forbidden to the public, and open only to those whose applications pass the scrutiny of the courts ; and to those only upon the payment of a large sum, and the giving of good security for the faithful observance of the laws regulating and restricting the traffic. We think it is clear that the act of 1891 furnishes the only method by Avhieh a liquor merchant can obtain a license, and provides the only existing standard by which the price of his license can be fixed. The conclusion reached by the learned judge of the court beloAV was right, and
The judgment is now affirmed.